FILED
                            NOT FOR PUBLICATION                            APR 09 2015

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


CARMON E. WARREN,                                No. 13-16525

               Plaintiff - Appellant,            D.C. No. 1:03-cv-06336-AWI-
                                                 SKO
   v.

J. SHAWNEGO,                                     MEMORANDUM*

               Defendant - Appellee.


                     Appeal from the United States District Court
                        for the Eastern District of California
                     Anthony W. Ishii, District Judge, Presiding

                            Submitted October 14, 2014**

Before:        LEAVY, GOULD, and BERZON, Circuit Judges.

        Carmon E. Warren, a California state prisoner, appeals pro se from the

district court’s order denying his motion for relief from judgment of the dismissal

of his action for failure to exhaust administrative remedies. We dismiss this appeal

for lack of jurisdiction.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Warren failed to appeal within 30 days of April 23, 2013, the date of the

district court’s order denying his motion for relief from judgment. See Fed. R.

App. P. 4(a)(1)(A); Fed. R. App. P. 4(c)(1) (“[T]he notice is timely if it is

deposited in the institution’s internal mail system on or before the last day for

filing.”); Houston v. Lack, 487 U.S. 266, 273 (1988) (“[D]elivery of a notice of

appeal to prison authorities would not under any theory constitute a ‘filing’ unless

the notice were delivered for forwarding to the district court.”). Accordingly,

Warren’s notices of appeal were untimely and we lack jurisdiction. See

Stephanie-Cardona LLC v. Smith’s Food & Drug Ctrs., Inc., 476 F.3d 701, 703

(9th Cir. 2007) (“A timely notice of appeal is a non-waivable jurisdictional

requirement.”).

      Even if we had jurisdiction, we would affirm the district court’s order

denying Warren’s motion for relief from judgment, because Warren failed to

demonstrate extraordinary circumstances warranting such relief. See Fed. R. Civ.

P. 60(b)(6); E.D. Cal. R. 230(j)(3)-(4) (setting forth grounds for reconsideration

under local rules); see also Albino v. Baca, 747 F.3d 1162, 1165 (9th Cir. 2014)

(explaining that the Prison Litigation Reform Act requires prisoners to exhaust

available administrative remedies before filing suit).

      DISMISSED.


                                           2                                    13-16525